UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2062


In re: GARRY DAVID GALLARDO,

                    Petitioner.



             On Petition for Writ of Mandamus. (5:17-cv-00106-FPS-JES)


Submitted: January 5, 2018                                        Decided: January 16, 2018


Before TRAXLER, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Garry David Gallardo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Garry David Gallardo petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an

order from this court directing the district court to act. We find the present record does

not reveal undue delay in the district court.     Accordingly, we deny the mandamus

petition. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2